     Case 1:20-cv-12890-TLL-PTM ECF No. 8, PageID.21 Filed 01/15/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       NORTHERN DIVISION

ALEXANDER R. GIFFORD,

                        Plaintiff,                             Case No. 20-12890

v.                                                             Honorable Thomas L. Ludington
                                                               Magistrate Judge Patricia T. Morris
JOE BIDEN,

                  Defendant.
__________________________________________/

                   ORDER ADOPTING REPORT & RECOMMENDATION

         On October 22, 2020 Plaintiff filed a pro se civil complaint against Defendant. ECF No. 1.

As explained by Magistrate Judge Morris, “Plaintiff has sued the former Vice President for his

acts of commission or omission while serving as the Vice President.” ECF No. 7 at PageID.19.

Specifically, Plaintiff states,

         I feel we have a responsibility to elect the most qualified with least baggage and
         the most transparency. I am calling out candidate Biden as running a illegitimate
         campaign, knowingly deceiving the American public and with a platform of false
         pretense, allowing President Trump a pathway to re-election. I am disgusted!!!

ECF No. 1 at PageID.6. The Complaint was referred to Magistrate Judge Morris. ECF No. 4.

Plaintiff was granted permission to proceed in forma pauperis. ECF Nos. 2, 5. On December 7,

2020, Magistrate Judge Morris sua sponte issued a report and recommended the case be dismissed.

ECF No. 7. She explained that “Defendant is absolutely immune form suit. . . . I therefore conclude

that dismissal is appropriate under 28 U.S.C. § 1915(e)(2)(B).” Id. at PageID.19.

         Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. The election not to file objections to the magistrate judge’s report
  Case 1:20-cv-12890-TLL-PTM ECF No. 8, PageID.22 Filed 01/15/21 Page 2 of 2




releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140,

149 (1985). The failure to file objections to the report and recommendation waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 7, is ADOPTED.

        It is further ORDERED that Plaintiff’s Complaint, ECF No. 1, is DISMISSED.




Dated: January 15, 2021                                                        s/Thomas L. Ludington
                                                                               THOMAS L. LUDINGTON
                                                                               United States District Judge



                                               PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon Alexander R. Gifford, 9873 County Road 489, Atlanta, MI
                       49709 by first class U.S. mail on January 15, 2021.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                           -2-
